Citation Nr: 0716486	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  03-36 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for skin spots.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for acid reflux 
disease. 

4.  Entitlement to service connection for Lyme disease.

5.  Entitlement to a disability rating in excess of 20 
percent for degenerative joint and degenerative disc disease 
of the lumbar spine. 

6.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from September 1995 to 
April 2003.  He also had additional service with the Army 
National Guard. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which adjudicated the issues on appeal.  

The issues involving entitlement to service connection for 
acid reflux disease and Lyme disease, entitlement to an 
increased rating for degenerative joint and degenerative disc 
disease of the lumbar spine, and entitlement to a TDIU are 
addressed in the REMAND portion of the decision below and are 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

The veteran initially requested that he be scheduled for a 
hearing before a Veterans Law Judge, but then canceled his 
hearing request and indicated that he did not wish to 
reschedule. 


FINDINGS OF FACT

1.  There is no medical evidence that the veteran has skin 
spots. 

2.  The veteran entered service with a bilateral hearing loss 
disability which was aggravated by service. 



CONCLUSIONS OF LAW

1.  Skin spots were not incurred in or aggravated by active 
service.  38 U.S.C.A.   §§ 1110, 1131 (West Supp. 2005); 38 
C.F.R. § 3.303 (2006).

2.  The veteran's bilateral hearing loss was aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 1153 
(West Supp. 2005); 38 C.F.R.  §§ 3.303, 3.304, 3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Skin Spots

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.       § 
3.303(a).  In general, service connection requires: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The veteran claims that he developed skin spots in service.  
However, since there is no medical evidence that the veteran 
actually has skin spots, his claim must be denied.  In this 
regard, the veteran's service medical records show treatment 
in August 2001 for hypertrophic actinic keratosis on his 
ears, seborrheic keratosis on his trunk and all four 
extremities, and an epidermal inclusion cyst on his right eye 
lid.  However, none of these records makes any reference to 
skin spots or liver spots.  The Board has also reviewed 
numerous VA and private treatment records dated after 
service, none of which makes any reference to skin spots or 
liver spots, providing more evidence against this claim.  

In absence of competent medical evidence showing a diagnosis 
of skin spots, the veteran's claim must be denied.  See 
Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 
1332 (1997) (holding that compensation may only be awarded to 
an applicant who has a disability existing on the date of the 
application, and not for a past disability); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of 
proof of the presently claimed disability, there can be no 
valid claim).

In addition to the medical evidence, the Board has considered 
the veteran's own lay statements in support of his claim.  
However, as a layperson without the appropriate medical 
training and expertise, the veteran is not competent to 
provide a probative (persuasive) opinion on a medical matter, 
such as a diagnosis of a skin condition.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Thus, the veteran's own personal opinion that he has skin 
spots as a result of service is not a sufficient basis for 
awarding service connection.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for skin spots.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt.  However, because the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b).  Accordingly, the appeal 
is denied.

II.  Service Connection for Bilateral Hearing Loss

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.  

A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1).  

The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing that the disorder existed prior 
to service, and if the government meets this requirement, by 
showing that the condition was not aggravated in service.  
Vanerson v. West, 12 Vet. App. 254, 258 (1999); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  The Court noted that 
"the word 'unmistakable' means that an item cannot be 
misinterpreted and misunderstood, i.e. it is undeniable."  
Vanerson v. West, 12 Vet. App. 254 (1999) (quoting Webster's 
New World Dictionary 1461 (3rd Coll. Ed. 1988)).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  It is the Secretary's burden to rebut the 
presumption of inservice aggravation.  See Laposky v. Brown, 
4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991).  

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; 
see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  Accordingly, "a lasting worsening of the 
condition" - that is, a worsening that existed not only at 
the time of separation but one that still exists currently is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).

In this case, the veteran's December 1995 enlistment 
examination report shows that he entered service with a 
hearing loss disability for VA purposes.  For the purposes of 
applying the laws administered by the VA, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz (Hz) is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  See 38 C.F.R. § 3.385 (2006).

An audiological evaluation performed during his enlistment 
examination revealed, in the right ear, a 10-decibel loss at 
the 500 Hz level, a 20-decibel loss at the 1000 Hz level, a 
10-decibel loss at the 2000 Hz level, a 30-decibel loss at 
the 3000 Hz level, and a 50-decibel loss at the 4000 Hz 
level.  Testing in the left ear revealed a 5-decibel loss at 
the 500 Hz level, a 25-decibel loss at the 1000 and 2000 Hz 
levels, and a 45-decibel loss at the 3000 and 40000 Hz 
levels.  These findings clearly show that the veteran entered 
service with a hearing loss disability for VA purposes.  Id.  
Accordingly, the presumption of soundness does not apply in 
this case.  See 38 C.F.R. § 3.304(b). 

The service medical records also show that the veteran's 
preexisting hearing loss disability was aggravated by 
service.  In this regard, an audiological evaluation 
performed in October 2002, just months prior to his 
separation from active duty, shows a slight increase in the 
veteran's bilateral hearing loss disability.  Testing in the 
right ear revealed a 10-decibel loss at the 500 Hz level, a 
40-decibel loss at the 1000 Hz level, a 25-decibel loss at 
the 2000 Hz level, a 35-decibel loss at the 3000 Hz level, 
and a 50-decibel loss at the 4000 Hz level.  Testing in the 
left ear revealed a 20-decibel loss at the 500 Hz level, a 
45-decibel loss at the 1000 Hz level, a 35-decibel loss at 
the 2000 Hz level, and a 55-decibel loss at the 3000 and 
40000 Hz levels.  

These findings, when compared to the audiological evaluation 
performed at the time of the veteran's enlistment in 1995, 
document a 20-decibel increase in hearing loss at the 1000 Hz 
level in both ears, as well as a slight decibel increase in 
hearing loss at the other Hz levels in both ears.  In other 
words, it appears that the veteran's bilateral hearing loss 
increased in severity while on active duty.  

There is also no medical evidence of record to indicate that 
the veteran's increased hearing loss during service was due 
to any natural progression.  In fact, his DD Form 214 shows 
that he worked as a helicopter and aircraft repairman, 
thereby indicating that he had significant noise exposure 
while on active duty.  One can only assume that such noise 
exposure resulted in the veteran's increased hearing loss 
while on active duty.  In light of these findings, the Board 
concludes that service connection for bilateral hearing loss 
is warranted on the basis of aggravation.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(a).  

The RO should only grant service connection for the hearing 
loss caused by service.  The disability evaluation assigned 
should be reduced by the amount of hearing loss that existed 
prior to service.  The nature and extent of the hearing loss 
caused by service has not been adjudicated by the RO and is 
not before the Board at this time. 

III.  The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO (1) informed the 
veteran about the information and evidence not of record that 
is necessary to substantiate his claims; (2) informed him 
about the information and evidence that VA will seek to 
provide; (3) informed him about the information and evidence 
he is expected to provide; and (4) requested that he provide 
any evidence in his possession that pertains to the claims, 
or something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has complied with the Court's holding 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which states that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 
2007), the Federal Circuit recently held that any error by VA 
in providing the notice required by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial.  In other 
words, any error in the timing of VCAA notice or the content 
of the four elements of VCAA notice is presumed prejudicial, 
and the VA has the burden of rebutting this presumption by 
showing that the error was not prejudicial to the veteran in 
that it does not affect the essential fairness of the 
adjudication.  To do this, the VA must demonstrate: (1) that 
any defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  

The Board finds that the presumption of prejudice due to the 
timing error for the first and fourth elements of VCAA notice 
has been rebutted in this case by the following: (1) based on 
the communications sent to the veteran over the course of 
this appeal, the veteran clearly had actual knowledge of the 
evidence he was required to submit in this case; and (2) 
based on the veteran's contentions and the communications 
provided to the veteran by the VA over the course of this 
appeal, the veteran reasonably understands what was needed to 
prevail.  

The Board thus finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case.)  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  In 
addition, the Board also finds that a VA examination is not 
necessary to determine whether he has skin spot as a result 
of service, since there is no medical evidence that this 
condition exists.  Id; see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA or the Court.


ORDER

Service connection for skin spots is denied. 

Service connection for bilateral hearing loss on the basis of 
aggravation is granted. 


REMAND

The Board finds that additional development is needed before 
it can adjudicate the issues of entitlement to service 
connection for acid reflux disease and Lyme disease, as well 
a the issue of entitlement to an increased rating for 
degenerative joint and degenerative disc disease of he lumbar 
spine.  The Board also finds that the issue of entitlement to 
a TDIU must be deferred until after all development and 
readjudication concerning the other issues being remanded 
have been accomplished. 

Acid Reflux

The Board finds that the veteran should be afforded a VA 
examination to determine whether his acid reflux disease is 
related to service.  The veteran's service medical records 
show that he was treated in June 2001 for heart burn, and 
that he has recently been diagnosed with acid reflux.  
Although these facts are insufficient to constitute a basis 
to award service connection for acid reflux, they are 
sufficient to trigger VA's duty to secure a medical opinion 
on the question as to whether the veteran's acid reflux is 
related to service.  See 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4); see also McLendon, 20 Vet. App. at 82.  A VA 
examination is therefore needed to determine whether the 
veteran's acid reflux is related to service. 

Lyme Disease

The record shows that the veteran may have been exposed to 
Lyme disease in service.  In August 2000, while on active 
duty, the veteran was admitted to Blount Memorial Hospital 
for three days after developing a high fever accompanied by 
malaise, fatigue, and soreness in his lower back and lower 
extremities.  On the first day of his admission, four ticks 
were removed from his scrotum.  He also had lymphadenitis in 
the right inguinal area with right lower quadrant abdominal 
tenderness.  Importantly, it was noted that one solider in 
his company had been admitted for Lyme disease and that his 
entire unit had been removed from the area where they were 
training because of tick infestation.  Various tests were 
performed, including a titer test, none of which was 
positive.  The diagnoses were fever of unknown origin, lumbar 
disc displacement, and malaise and fatigue.  Thus, a 
diagnosis of Lyme disease was not confirmed, providing 
evidence against this claim.

The veteran was afforded a VA examination in August 2004 to 
determine whether he has any current residual disability due 
to Lyme disease.  At that time, the examiner noted that the 
acute symptoms in August 2000 involving fever, malaise, and 
weakness had fully resolved, but that the veteran continued 
to have pains in his ankles, knees, and lower back.  The 
examiner also noted that the veteran was found to have a 
positive rheumatoid arthritis test just three week prior to 
the examination.  The examiner then added, "[i]t is 
impossible to tell at this time whether the pains in his 
joints are due to rheumatoid arthritis, osteoarthritis, or to 
the Lyme disease, if in fact he did have Lyme disease, which 
was never conclusively diagnosed. 

In addition to joint pain, the examiner pointed out that the 
veteran continued to have right inguinal adenopathy and mild 
right lower quadrant tenderness to palpation, which were 
visible findings associated with the August 2000 hospital 
admission.  The examiner then explained that it would not be 
possible to determine the etiology of this pain and 
adenopathy unless an inguinal node biopsy was performed.  

The examiner diagnosed the veteran with (1) inguinal 
adenonpathy and mild right lower quadrant pain of 
undetermined etiology, and (2) joint pains of undetermined 
etiology.  

In light of the foregoing, it is still unclear whether the 
veteran was exposed to Lyme disease in service.  Although 
testing at the time of his hospital admission in August 2000 
was not positive for the disease, no further test has ever 
been performed to determine whether he had been exposed to 
Lyme disease.  This is important because testing for Lyme 
disease has greatly improved since August 2000, and would 
have been helpful when the veteran was examined by VA in 
August 2004.  Unfortunately, no such test was performed at 
that time.  

In addition, the examiner indicated that the veteran's 
inguinal adenopathy and right lower quadrant pain may be 
related to service, but that further testing was needed to 
determine the etiology of these symptoms.  

In light of the unusual facts of this case, and a detailed 
review of the service medical records, the Board finds that 
the veteran should be afforded a VA examination to determine 
whether he has ever been exposed to Lyme disease and, if so, 
whether he has any current residual disability associated 
with that exposure, namely joint pain, inguinal adenopathy, 
or right lower quadrant pain.  

Lumbar Spine

The veteran is seeking a disability rating in excess of 20 
percent for his service-connected degenerative joint and 
degenerative disc disease of the lumbar spine.  The veteran, 
through his representative, argues that his low back 
disability has worsened since his most recent VA examination 
in March 2004, and therefore requests that he be scheduled 
for another VA examination.  

In light of the veteran's assertions, as well as records 
showing treatment for low back pain, the Board finds that the 
veteran should be afforded a VA examination to determine the 
current severity of his low back disability.  See Massey v. 
Brown, 7 Vet. App. 204 (1994) (holding that an examination 
must provide sufficient information to rate the disability in 
accordance with the applicable rating criteria); see also 38 
U.S.C.A. § 5103A. 

TDIU

The Board notes that the claim of entitlement to a TDIU is 
inextricably intertwined with the other claims being 
remanded, since any grant of service connection or increased 
rating may bear significantly on his TDIU claim.  See Holland 
v. Brown, 6 Vet. App. 443, 446 (1994) (TDIU claim predicated 
on a particular service-connected condition is inextricably 
intertwined with an increased rating claim regarding the same 
condition).  Therefore, the veteran's TDIU claim must be 
referred back to the RO for adjudication after the 
requirements of this remand have been met.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled to 
undergo a VA examination to determine 
whether he has acid reflux disease as a 
result of service.  All necessary studies 
and tests should be conducted.  The 
veteran's claims file should be made 
available to the examiner for review.  
Following an examination and a review of 
the claims file, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that the veteran 
has acid reflux disease as a result of 
service.  In doing so, the examiner should 
specifically comment on the veteran's 
treatment for heartburn in June 2001 while 
on active duty.  A complete rationale 
should be given for all opinions and 
conclusions expressed.

2.  The veteran should be scheduled to 
undergo an appropriate VA examination to 
determine whether he has any residuals of 
Lyme disease which he may have been exposed 
to while on active duty in August 2000.  
The veteran's claims file should be made 
available to the examiner for review.  All 
necessary studies and tests should be 
conducted to determine whether the veteran 
has ever been exposed to Lyme disease.  If 
such exposure is confirmed, the examiner 
should indicate whether the veteran has any 
current residuals from that exposure, 
namely rheumatoid arthritis, multiple joint 
pain, inguinal adenopathy, or right lower 
quadrant pain.  A complete rationale should 
be given for all opinions and conclusions 
expressed.

3.  The RO should schedule the veteran for 
an appropriate VA examination to determine 
the nature and severity of his service-
connected degenerative joint and 
degenerative disc disease of the lumbar 
spine.  The claims folder, to include a 
copy of this Remand, must be made available 
to the examiner for review.

Any special diagnostic studies deemed 
necessary should be performed.  The 
examiner should also describe all 
symptomatology due to the veteran's 
service-connected low back disability, to 
include neurological pathology.

In reporting the results of range-of-motion 
testing, the examiner should identify any 
objective evidence of pain and the specific 
excursion(s) of motion, if any, accompanied 
by pain.  To the extent possible, the 
examiner should assess the extent of any 
pain and describe the extent of any 
incoordination, weakened movement, and 
excess fatigability on use.  The examiner 
should also express an opinion concerning 
whether there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the veteran describes 
flare-ups), and, to the extent possible, 
provide an assessment of the functional 
impairment on repeated use or during flare-
ups.  The existence of any ankylosis of the 
spine should also be identified.

The examiner should note that normal ranges 
of motion of the thoracolumbar spine for VA 
purposes are 0 to 90 degrees in flexion, 0 
to 30 degrees in extension, 0 to 30 degrees 
in left and right lateral flexion, and 0 to 
30 degrees in left and right rotation.  See 
Schedule for Rating Disabilities effective 
September 26, 2003, Plate V, Range of 
Motion of Cervical and Thoracolumbar Spine.  
68 Fed. Reg. 51,458 (Aug. 27, 2003).

With respect to intervertebral disc 
syndrome, the examiner should note the 
total duration of any incapacitating 
episodes of that disability.  An 
incapacitating episode is a period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician and treatment by 
a physician.  The examiner should also 
provide an opinion concerning the impact of 
the veteran's low back disability on his 
ability to secure and obtain gainful 
employment.  A complete rationale should be 
given for all opinions and conclusions 
expressed.

4.  When the development requested has been 
completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If any benefit sought 
is not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


